841 So.2d 618 (2003)
David NOURACHI, as Trustee of the South Beach Trust, a Florida Land Trust Under F.S. 689.071 dated 7/11/2001, Appellant,
v.
SOUTH BEACHES PROFESSIONAL PARK OWNERS' ASSOCIATION, INC., a Florida Non Profit Corporation, et al., Appellee.
No. 1D03-0148.
District Court of Appeal of Florida, First District.
April 3, 2003.
Eric S. Kolar, Jacksonville, for Appellant.
Ann Krueger Smith, Jacksonville, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's order, dated February 17, 2003, we dismiss for lack of jurisdiction. The order on appeal, Final Judgment on Plaintiff's Second Amended Complaint to Quiet Title and for Declaratory Judgment and Defendant's Counterclaim for Declaratory Judgment, rendered on December 18, 2002, declares a tax deed void, awards $75,000 spent on the tax deed, but reserves jurisdiction pursuant to section 197.602, Florida Statutes (2002), to determine and award the interest on the refund of taxes paid, legal expenses in obtaining the tax deed, and the fair cash value of improvements made to the property. The reservation of jurisdiction encompasses claims which arose out of the same operative facts surrounding money awarded on the tax deed. Because *619 the order does not resolve a distinct and severable cause of action and judicial labor remains on an interrelated claim involving the same transaction and parties, the appeal is premature. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99 (Fla.1974); Fla. R.App. P. 9.110(k), (m). Additionally, such a reservation relates to more than simply execution of the judgment and does not concern an ancillary matter which can be determined in a separate final order as attorney's fees and costs can be. See McGurn v. Scott, 596 So.2d 1042, 1043-44 (Fla.1992). The appellant's Motion to Relinquish Jurisdiction, filed February 19, 2003, is denied because the appellant has failed to show exceptional circumstances. See Benton v. Moore, 655 So.2d 1272 (Fla. 1st DCA 1995).
DISMISSED.
BOOTH, WEBSTER and LEWIS, JJ., concur.